Title: Treasury Department Circular to the Governors of the States, 21 November 1789
From: Treasury Department,Hamilton, Alexander
To: Governors of the States


Treasury Department Novembr 21st 1789
Sir
Not having received any acknowledgement of my Letter of the 26th Septr, transmitting the Copies of two resolutions of the house of Representatives of the 21st of the Same month; and conceiving the information which relates to the debts of the Several States, and the public securities of the union in their Treasuries, to be an object of a very important nature, I have the honor to inclose duplicates of my letter and of the resolutions accompanying it.
I can only add, that as the period fixed for the next meeting of Congress is hastening on, if any thing can be done to accelerate the transmission of the information desired, it will greatly promote the public service
I have the honor to be Your Excellency’s Obt & humble servt
A HamiltonSecy of the Treasury
